Filed with the U.S. Securities and Exchange Commission on February 29, 2012 1940 Act Registration No.811-08270 1933 Act File No. 33-73792 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 37 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 40 [ X ] (Check appropriate box or boxes.) RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS (Exact Name of Registrant as Specified in Charter) 601 Union Street, Suite 2801 Seattle, WA 98101 (Address of Principal Executive Office) (206) 518-6600 (Registrant’s Telephone Number, Including Area Code) Melodie B. Zakaluk Rainier Investment Management, Inc. 601 Union Street, Suite 2801 Seattle, WA 98101 (Name and address of agent for Service) copies to: David A. Hearth Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, CA 94105 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On March 28, 2012 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 36 (the “Amendment”) was filed pursuant to Rule 485(a)(1) under the Securities Act of 1933 on December 23, 2011, and pursuant to Rule 485(a)(1) would become effective on March 7, 2012. This Post-Effective Amendment No. 37 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating March 28, 2012 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 37 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it has duly caused Post-Effective Amendment No. 37 to this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Seattle, State of Washington, on the 29th day of February, 2012. RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS /s/ Melodie B. Zakaluk Melodie B. Zakaluk Chief Executive Officer, President, Chief Financial Officer and Treasurer Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement on Form N-1A has been signed below by the following person in the capacities and on the date indicated. Signature Title Date /s/ Melodie B. Zakaluk Trustee, Chief Executive Officer, President, Chief Financial Officer and Treasurer February 29, 2012 Melodie B. Zakaluk /s/ Gary L. Sundem* Trustee February 29, 2012 Gary L. Sundem /s/ James E. Diamond, Jr.* Trustee February 29, 2012 James E. Diamond, Jr. /s/ John W. Ferris* Trustee February 29, 2012 John W. Ferris * By /s/ Melodie B. Zakaluk Melodie B. Zakaluk Chief Executive Officer, President, Chief Financial Officer and Treasurer, Attorney-in-fact pursuant to the power of attorney filed on July 29, 2011.
